DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/07/2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: coupling in claims 2, 4 and 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 25 recites “the motor is configured to linearly reciprocate or rotate the tip of the aspiration tip subassembly relative to the inner tube”. While support is found for the tip 110a, 110b of the aspiration tip subassembly 110 rotating and reciprocating ([0039]), support is not explicitly found for linearly reciprocating or rotating the tip relative to the inner tube. Instead, it appears that the inner tube rotates or reciprocates and is coupled to the tip so as to translate the rotating or reciprocating action to and through the inner tube to the tip ([0042]-[0043], [0051]). Accordingly, the tip rotates and/or reciprocates with the inner tube, not relative to the inner tube as claimed. For the purpose of examination, the limitation has been interpreted to read “wherein the motor is configured to linearly reciprocate or rotate the tip of the aspiration subassembly”, similar to claims 10 and 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4, 9, 17-18, 22-25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rydell (US 4,857,045) in view of Nicoson et al. (US 2008/0194985 A1).
Regarding claim 1, Rydell discloses a device (atherectomy catheter 10; Figs. 1, 4; it is noted that the embodiment of Fig. 4 is being used for the rejection, but reference is made to Figs. 1-2 for like parts of the device) comprising: an aspiration tip subassembly (Fig. 4) including a tip (cutter head 28) and an inner tube (inner tubular member 18) in the tip (Figs. 2, 4; as the inner tubular member 18 extends within the cutter head 28), wherein the tip (28) has a distal face (hemispherical distal face of cutter head 28) and a circumferential surface (cylindrical portion of the cutter head 28), two or more distal openings (holes 74 on hemispherical distal face) on the distal face (Fig. 4) and extending radially outward of the inner tube (as at least two of the holes 74 extend radially outward of the inner tube 18; Fig. 4), and two or more lateral openings (holes 74 on cylindrical portion) on the circumferential surface (Fig. 4); a suction line connected to the aspiration tip subassembly (as tubular fitting 64 allows for a suitable source of negative pressure to be applied through inner member 18; column 4, lines 45-55); a motor (motor means 56) configured to generate relative rotation or reciprocation of the aspiration tip subassembly (as the motor means 56 rotates the drive tube 18 which in turn rotates the cutter head 28; columns 4-5, lines 55-60, 4-7).
Rydell fails to disclose the suction line including a valve connected to the aspiration tip subassembly.
However, Nicoson teaches a device (medical system 20 including resection apparatus 50; Figs. 1, 4) comprising: an aspiration tip subassembly (including outer cannula 56 and inner cannula 58) including a tip (cutting element 52) and an inner tube (inner cannula 58) in the tip (Figs. 4-5); a suction line (42) and a suction valve (including at least directional valve 43 to selectively control the supply and removal of fluid to and from inner lumen 40; [0064]) connected to the aspiration tip subassembly (via distal end 38 of outer cannula 24; Figs. 15-16); and a motor (motor within handpiece 54; [0070]) configured to rotate or reciprocate the aspiration tip subassembly (as motor rotates and/or translates inner cannula 58, which is within inner lumen 40 that supplies and removes fluid; [0064]; [0070]; it is noted that outer cannula 58 may also be rotated; [0130]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suction line of Rydell to include a valve as taught by Nicoson in order to control the passage of fluid or air through the suction line.
Regarding claim 2, Rydell modified discloses the invention as claimed above, and Rydell further discloses an outer shaft (outer tubular member 12); and a coupling (fitting 42; it is noted that the “coupling” is interpreted under 112(f) as a coupler for connecting the outer shaft and the suction-irrigation valve; and equivalents thereof, and fitting 42 connects the outer tubular member 12 to the tubular housing 38 which connects to the suction line 64) between the outer shaft and the suction valve (as valve 43 of Nicoson is disposed at the end of 64 of Rydell; Fig. 1 of Rydell).
Regarding claim 4, Rydell modified discloses the invention as claimed above, and Rydell further discloses a coupling (coupling 60; it is noted that the “coupling” is interpreted under 112(f) as a coupler for connecting the motor to the inner tube; and equivalents thereof, and coupling 60 connects the motor 56 to the manifold member 54 to rotate the inner tube 15) between the motor (56) and the suction valve (43 of Nicoson).
Regarding claim 9, Rydell modified discloses the invention as claimed above, and Rydell further discloses wherein the two or more distal openings (holes 74 on hemispherical distal face) are defined by slots or cutouts (holes) that are either circular, elongated circular, or crescent-shaped (circular holes 74; Fig. 4).
Regarding claim 17-18, modified Rydell fails to explicitly disclose a tube configured to attach the suction valve to a suction source, wherein the suction source is a portable suction pump or a hospital suction system.
However, Nicoson discloses a tube (hose 192; see for example, Fig. 19A) configured to attach the suction control valve (43) to a section source (vacuum device 190), wherein the suction source (190) is a portable suction pump or a hospital suction system (because the vacuum device 190 is connected to a surgical device used in medical procedures and vacuum devices are pumps, the vacuum device 190 must be either a portable pump or a pump directly found in a hospital room).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Rydell to include a tube configured to attach the suction valve to a portable or hospital suction source as taught by Nicoson in order to effectively and separably connect the device to a negative pressure source.
Regarding claims 22-23, Rydell discloses a device (atherectomy catheter 10; Figs. 1, 4; it is noted that the embodiment of Fig. 4 is being used for the rejection, but reference is made to Figs. 1-2 for like parts of the device) comprising: an aspiration tip subassembly (Fig. 4) including a tip (cutter head 28) and an inner tube (inner tubular member 18) in the tip (Figs. 2, 4; as the inner tubular member 18 extends within the cutter head 28), wherein the tip (28) has a distal face (hemispherical distal face of cutter head 28) and a circumferential surface (cylindrical portion of the cutter head 28), two or more distal openings (holes 74 on hemispherical distal face) on the distal face (Fig. 4) and extending radially outward of the inner tube (as at least two of the holes 74 extend radially outward of the inner tube 18; Fig. 4), and a lateral opening (any one of holes 74 on cylindrical portion) on the circumferential surface (Fig. 4); a suction line connected to the aspiration tip subassembly (as tubular fitting 64 allows for a suitable source of negative pressure to be applied through inner member 18; column 4, lines 45-55); a motor (motor means 56) configured to generate relative rotation or reciprocation of the aspiration tip subassembly (as the motor means 56 rotates the drive tube 18 which in turn rotates the cutter head 28; columns 4-5, lines 55-60, 4-7).
Rydell fails to disclose the suction line including a valve connected to the aspiration tip subassembly.
However, Nicoson teaches a device (medical system 20 including resection apparatus 50; Figs. 1, 4) comprising: an aspiration tip subassembly (including outer cannula 56 and inner cannula 58) including a tip (cutting element 52) and an inner tube (inner cannula 58) in the tip (Figs. 4-5); a suction line (42) and a suction valve (including at least directional valve 43 to selectively control the supply and removal of fluid to and from inner lumen 40; [0064]) connected to the aspiration tip subassembly (via distal end 38 of outer cannula 24; Figs. 15-16); and a motor (motor within handpiece 54; [0070]) configured to rotate or reciprocate the aspiration tip subassembly (as motor rotates and/or translates inner cannula 58, which is within inner lumen 40 that supplies and removes fluid; [0064]; [0070]; it is noted that outer cannula 58 may also be rotated; [0130]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suction line of Rydell to include a valve as taught by Nicoson in order to control the passage of fluid or air through the suction line.
Regarding claim 24, Rydell modified discloses the invention as claimed above, and Rydell further discloses an outer shaft (outer tubular member 12); and a coupling (fitting 42; it is noted that the “coupling” is interpreted under 112(f) as a coupler for connecting the outer shaft and the suction-irrigation valve; and equivalents thereof, and fitting 42 connects the outer tubular member 12 to the tubular housing 38 which connects to the suction line 64) between the outer shaft and the suction valve (as valve 43 of Nicoson is disposed at the end of 64 of Rydell; Fig. 1 of Rydell).
Regarding claim 25, Rydell modified discloses the invention as claimed above, and Rydell further discloses wherein the motor (56) is configured to linearly reciprocate or rotate the tip (28) of the aspiration subassembly (as the motor means 56 rotates the drive tube 18 which in turn rotates the cutter head 28; columns 4-5, lines 55-60, 4-7).
Regarding claim 27, Rydell modified discloses the invention as claimed above, and Rydell further discloses wherein the two or more distal openings (holes 74 on hemispherical distal face) are defined by slots or cutouts (holes) that are either circular, elongated circular, or crescent-shaped (circular holes 74; Fig. 4).

Claim(s) 3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rydell (US 4,857,045) in view of Nicoson et al. (US 2008/0194985 A1), as applied to claim 1 above, and further in view of Orczy-Timko et al. (US 2016/0346036 A1).
Regarding claim 3, Rydell modified discloses the invention as claimed above, and Rydell further discloses wherein the diameter of the outer shaft (12) is determined by the particular location of treatment (column 3, lines 57-62), but fails to disclose the outer shaft has a diameter of 3.0 mm.
However, Orczy-Timko teaches a resection device (100) with a cutting tip subassembly (Fig. 2) comprising an outer shaft (outer shaft or sleeve 125) and an inner shaft (inner shaft or sleeve 128) rotatably disposed within the outer shaft (125; [0046]). The assembly of the outer shaft and inner shaft can be of any suitable outer diameter, for example between 2 mm and 10 mm, and often from 3 mm to 6 mm in outer diameter ([0046]). The diameters are suited for typical arthroscopic procedures ([0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer shaft of modified Rydell to have a dimeter of 3.0 mm in order to properly size the device so that it may be used for typical arthroscopic procedures.
Regarding claims 6-7, Rydell modified discloses the invention as claimed above, and Rydell further discloses wherein the diameter of the tip (28) is determined by the particular location of treatment (column 3, lines 57-62), but fails to disclose wherein the tip has an outer diameter of less than or equal to 8.5 mm or has an outer diameter of 5.0 mm to 6.0 mm.
However, Orczy-Timko teaches a resection device (100) with a cutting tip subassembly (Fig. 2) comprising an outer shaft (outer shaft or sleeve 125) and an inner shaft (inner shaft or sleeve 128) rotatably disposed within the outer shaft (125; [0046]). The assembly of the outer shaft and inner shaft can be of any suitable outer diameter, for example between 2 mm and 10 mm, and often from 3 mm to 6 mm in outer diameter ([0046]). The cutting tip is approximately the same diameter as the inner shaft (Fig. 2). The diameters are suited for typical arthroscopic procedures ([0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tip of modified Rydell to have an outer diameter of 5.0 mm to 6.0 mm in order to properly size the device so that it may be used for typical arthroscopic procedures.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rydell (US 4,857,045) in view of Nicoson et al. (US 2008/0194985 A1), as applied to claim 1 above, and further in view of Truckai (US 2015/0105791 A1).
Regarding claim 10, Rydell modified discloses the invention as claimed above, and Rydell further discloses wherein the motor (56) is configured to rotate the tip (cutter 28 is rotated via rotation of inner tube 18 by motor means 56), but fails to disclose wherein the rotation is intermittent between a clockwise and a counter-clockwise direction. 
However, Truckai teaches a device including a cutting tip subassembly (working end 405; Fig. 7), an outer shaft (outer sleeve 415), and an inner shaft (inner sleeve 410) configured to rotate relative to the outer shaft ([0040]). The inner shaft (410) includes a rotary or rotary reciprocating tip (424; Fig. 7) that is configured to rotate intermittently between a clockwise and a counter-clockwise direction by a motor to assist cutting or sawing of tougher tissue ([0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor of modified Rydell to be configured to rotate the tip intermittently between a clockwise and counter-clockwise direction as taught by Truckai. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements by known methods with no change in their respective functions, and the combination would have yielded the predictable result of cutting and resecting tissue. Further, the rotating intermittently between a clockwise and counter-clockwise direction assists in cutting or sawing tougher tissue.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rydell (US 4,857,045) in view of Nicoson et al. (US 2008/0194985 A1), as applied to claim 1 above, Steele et al. (US 2016/0374717 A1).
Regarding claim 11, Rydell modified discloses the invention as claimed above, and Rydell further discloses wherein the motor (56) is configured to rotate the tip (cutter 28 is rotated via rotation of inner tube 18 by motor means 56), but fails to disclose wherein the motor is configured to linearly reciprocate the tip of the aspiration tip subassembly.
However, Steele teaches a device (tissue-removing catheter 10; Fig. 1) comprising: a tip subassembly including a tip (tissue-removing head 14) and an inner tube (drive shaft 16); and a motor (motor; [0021]) configured to generate relative rotation and reciprocation of the tip (as driveshaft 16 imparts both rotation and reciprocation causing on head 14 via actuation of the motor; [0016]; [0021]) which is particularly useful for removing plaque from an occlusion ([0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Rydell such that the motor is configured to simultaneously linearly reciprocate and rotate the tip as taught by Steele in order to improve tissue cutting and removing, particularly for removing plaque in vessels or arteries.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rydell (US 4,857,045) in view of Nicoson et al. (US 2008/0194985 A1), as applied to claim 9 above, and further in view of Nixon (US 5,100,426).
Regarding claim 21, Rydell modified discloses wherein each of the two or more distal openings is circular, but fails to disclose wherein each of the two or more distal openings is defined by a crescent-shaped opening.
However, Nixon teaches a device (device for performing an atherectomy; Figs. 1-2) comprising: a tip subassembly including a tip (outer shell 10 and/or cutter 12) and an inner tube (shaft 20) in the tip (Fig. 1), wherein the tip has a distal face (hemispherical distal face of 10, 12; Figs. 1-2) and a circumferential surface (cylindrical portion of 10, 12), two or more distal openings (openings 14 on hemispherical distal face; Figs. 1-2) and extending radially outward of the inner tube (Fig. 1), and two or more lateral openings on the circumferential surface (openings 16 and/or proximal openings 14), wherein each of the two or more distal openings is defined by a crescent-shaped opening (due to the elongated shape of the distal openings 14 and the convex profile of the distal face; Figs. 1-2). Thus, both Rydell and Nixon teach atherectomy cutting tips with different shaped slots or cutouts on the distal face and the circumferential surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tip of modified Rydell to have openings on the distal face and the circumferential surface in the shapes taught by Nixon such that the two or more distal openings are defined by crescent-shaped openings. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable result of cutting tissue.

Response to Arguments
Applicant’s arguments over To have been considered and are found persuasive; specifically, To fails to disclose two or more lateral openings on the circumferential surface.
Applicant’s arguments with respect to claim(s) 1 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. For example, claim 1 now relies on the teachings of Rydell.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH A SIMPSON/Primary Examiner, Art Unit 3771